Filed 6/2/22 Owens v. Simonet CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 CHRISTINE OWENS,                                             2d Civil No. B315204
                                                            (Super. Ct. No. D401700)
      Plaintiff and Appellant,                                 (Ventura County)

 v.

 MAHERSHAL SIMONET,

      Defendant and Respondent.


             Christine Owens appeals from the order dissolving a
temporary restraining order (TRO) and dismissing her petition
for a restraining order. She contends the trial court erred in
ruling against her based on her absence at the hearing. We
affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
             Owens filed a request for a domestic violence
restraining order against Mahershal Simonet. The trial court
issued a TRO and ordered that it would expire at the end of the
hearing scheduled for July 9, 2021. At her request, the hearing
was continued to August 6, and the TRO was extended to that
date.
             Owens’s attorney sent her an email that stated in
part: “For the August 6, 2021 hearing, if you are not going to be
there, the clerk said the Judge can make a decision by ruling on
the pleadings (based on everything you submitted in writing
without testimony).” Owens filed several declarations.
             On August 6, Simonet testified through video
conferencing. Owens did not appear. The court ordered the TRO
dissolved and the petition dismissed with prejudice.
                             DISCUSSION
             Owens contends the trial court erred by dissolving
the temporary restraining order and dismissing her petition after
she failed to appear at the hearing. No error has been shown.
             “‘We review an appeal from an order denying a
request to renew a domestic violence restraining order for abuse
of discretion.’” (In re Marriage of Martindale & Ochoa (2018) 30
Cal.App.5th 54, 59.) Likewise, the “denial of a permanent
injunction . . . will not be disturbed on appeal absent a showing of
a clear abuse of discretion. . . . ‘[T]o the extent the trial court had
to review the evidence to resolve disputed factual issues, and
draw inferences from the presented facts, [we] review such
factual findings under a substantial evidence standard.’”
(Horsford v. Board of Trustees of California State University
(2005) 132 Cal.App.4th 359, 390.)
             The TRO expired at the end of the hearing on August
6. A party seeking to extend a TRO has the burden to establish
that they still have “a ‘reasonable apprehension’ of future abuse.”
(Ritchie v. Konrad (2004) 115 Cal.App.4th 1275, 1290.)
             The only record of the August 6 hearing is the minute
order. It does not state that the court’s order was based on




                                  2
Owens’s absence at the hearing, or whether the court considered
documents Owens had submitted. A court reporter was present,
but Owens elected to proceed on appeal without a record of the
oral proceedings.
             “The trial court’s order ‘is presumed to be correct, and
all intendments and presumptions are indulged to support it on
matters as to which the record is silent. [Citation.] It is the
appellant’s burden to affirmatively demonstrate error.’” (In re
Marriage of Martindale & Ochoa, supra, 30 Cal.App.5th 54, 59.)
Because the appellate record is silent as to what evidence the
trial court considered, and the reasons for its ruling, Owens has
failed to demonstrate error. We must therefore affirm.
             Owens additionally contends that several individuals
and entities committed crimes and invites this court to
investigate those alleged crimes. Because we lack the authority
to conduct criminal investigations, we must decline this
invitation.
                          DISPOSITION
             The judgment is affirmed.
             NOT TO BE PUBLISHED.



                                     TANGEMAN, J.


We concur:



             GILBERT, P. J.          YEGAN, J.




                                 3
                    William R. Redmond, Judge

                Superior Court County of Ventura

                 ______________________________


             Christine Owens, in pro. per., for Plaintiff and
Appellant.
             No appearance for Defendant and Respondent.